Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control device configured to carry out the method of claim 21” and “sensor unit configured for detecting…or a volume difference” in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The control device limitation “control device configured…” is interpreted as being any structure operable to control temperature, pressure, force, mass and/or throughflow through the structure recited in claim 24 in either a partially or fully automated manner by closed-loop or open-loop control (page 25, lines 12-16 and page 30, lines 14-16 of the Specification). The “sensor unit” limitation is interpreted as being any structure operable for detecting one or more recited variables in real time (during operation) and coupled to a respective actuating member (page 16, lines 16-19 and page 19, lines 8-14 of the Specification). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “the high pressure treatment” in the preamble, “the treated bulk material” in the “discharging” clause and “the passage of the bulk material” in the last clause each lack clear antecedent basis. For “the treated bulk material”, it is unclear whether such material refers to material discharged from each of the at least one treatment level. The recited “the passage of the bulk material” is inconsistent with preceding recitations of feeding and discharging the bulk material. Also, it is unclear whether the “treatment levels” concern trays or other bulk material-holding units of the tray module, or volume of material levels within the tray module. 
Also, in the last clause, recitation of there being “a multiplicity of treatment levels (plural) is inconsistent with recitation of there being “at least one treatment level” in the “performing” clause and being unclear whether these respective levels are referring back to the at least one level; and recitation of treatment levels being for treatment and/or passage of the bulk material, as alternatives, is also inconsistent and ambiguous.
In addition, since the preamble recites treatment by extraction and/or impregnation, the claim is incomplete, since no comprised method step of extraction or impregnation is recited, and it being unclear whether such extraction and/or impregnation occurs in the pressure vessel device and/or at the treatment level(s).
In each of claims 22 and 23, “the batchwise feed” lacks antecedent basis or inconsistent with “batchwise…feeding” and in claim 22 “in each case to one of the treatment levels” is vague and confusing in that it is unclear what the batchwise feeding comprises to other of the treatment level.
In claim 23, “the passage of the bulk material” is again inconsistent with preceding original recitations of feeding and discharging the bulk material in claim 22, and lacks clear antecedent basis, since claim 21 recites passage of the bulk material only as an alternative function of treatment levels. 
In claims 23-26, the terminology “the batchwise feed” and “the batchwise discharge” lack antecedent basis or are inconsistent with “feeding” and “discharging” of claim 21, and “in a single direction” is vague as to how such direction relates to arrangement of the at least one or multiplicity of treatment levels relative to the feeding, treatment and discharging.
In claim 25, “high pressure level” is vague and ambiguous as to what pressure level or range constitutes a “high pressure” and where such pressure occurs
In claim 26, “the bulk material quantity” lacks antecedent basis, 
In claim 27, it is unclear whether or not the claim further narrows the invention from independent claim 21 which already recited and is also vague and ambiguous as to whether such extraction and/or impregnation occurs in the pressure vessel device and/or at the treatment level(s).
In claim 28, it is unclear whether the recited bulk material which is in the form of aerogels and the “high-pressure treatment” respectively refer to the same “bulk material” and “high-pressure treatment” which are introduced in claim 21, and recitation of “aerogels” in the plural is also inconsistent with the singular bulk material.
Claim 29 is ambiguous as to whether the high pressure treatment of fluidization is additional to extraction and/or impregnation.
For independent claim 30, it is unclear whether the recited throughflow of bulk material is related to or encompassed in the feeding, discharging and/or passage of bulk material recited in claim 21, and unclear and ambiguous as to whether the recitation of “mass…mass difference…volume…volume difference” concerns aspect of bulk material or feeding, discharging and/or passage of bulk material or presence of bulk material at the treatment level(s) of the high pressure device.
In claim 31, each of “the passage” in the “an outlet fitting” clause, and ‘the high pressure level”, “the surroundings” and “the lower region thereof” in the “a supporting tray module” clause, lack antecedent basis and also are vague or ambiguous as to what pressure constitute a high level, what structure constitutes surroundings and what portion or portions of the supporting tray module constitute(s) a lower region thereof.
In addition: recitations of loading and unloading of the pressure device while it is closed are inconsistent, since at least some respective portion(s) or opening(s) of the device would necessarily be open to permit loading and unloading from and to location(s) outside of the device; and it is unclear what is meant by “geometrically coupling intermediate element” (defined shape?, intermediate or between what components or component parts?, coupled to what component(s)?).
Also, it is unclear whether the “treatment levels” concern trays or bulk material-holding units of the tray module, or volume of material levels within the tray module. 
In claim 32, “to actuate in an automated fashion” is vague and ambiguous and “the batchwise feed” lacks antecedent basis and clear meaning.
In claim 33, “the at least one of the treatment levels” lacks antecedent basis and is inconsistent with “treatment levels” in claim 31, and it is unclear what is referred to by “to displace” (of the bulk material, or batches thereof? from the treatment levels or from the holding units?). 
In claim 35 “each respective ones of the treatment levels” is non-idiomatic or grammatically confusing, with each of “the passage” and “the accommodation” lacking antecedent basis, does “accommodation” concern presence or holding of bulk material after it has been loaded.
In claim 37, it is unclear whether the recited “three treatment levels” are comprised in the “multiplicity of treatment levels” introduced in claim 31.
In claims 38 and 39, it is unclear whether the recited “each respective treatment level” is/are comprised in the “multiplicity of treatment levels” introduced in claim 31, with the claims being indefinite as to whether the recited “actuating member(s)” are unit(s) which are actually present in the pressure vessel device.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 27, it is unclear whether or not the claim further narrows the invention from independent claim 21 which already recited such extraction and/or impregnation in the preamble, and is also vague and ambiguous as to whether such extraction and/or impregnation occurs in the pressure vessel device and/or at the treatment level(s).
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27, 31-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Poussin et al patent 5,456,385 (Poussin) in view of Carroll et al patent 6,569,313 (Carroll). 
For independent claim 21, Poussin discloses: A method for the high-pressure treatment of bulk material (catalytic , hydrotreatment of petroleum fractions forming beds of bulk solid material from solid material being loaded into a vessel-column 1, lines 11-22) by impregnation (column 1, line 15-16), comprising: 
arranging the bulk material in an interior volume of a pressure vessel device 1 (figure 1, column 1, lines 20-22 and column 2, lines 45-49 and see column 4, lines 64-65 regarding pressure being at least 50 bar in the vessel); 
sealing the pressure vessel (suggested by column 1, lines 53-56 regarding structural and sealing integrity of individual beds and the reactor vessel and inherently required to maintain the high pressure and also suggested by other “sealing integrity” within the vessel at column 4, lines 30-31) ; 
applying a high pressure level in the range from 40 to 1000 bar to the bulk material (column 4, lines 64-65 “at least 50 bar”); 
performing, batchwise, the high-pressure treatment ( catalytic hydrotreatment, see again column 1, lines 15-22) in a closed system in the pressure vessel device by feeding the bulk material batchwise to the interior volume with the pressure vessel device closed and being arranged on at least one treatment level (material being consecutively loaded through top opening and inlet 2 onto consecutive beds 6, 7 and 8, at spaced respective treatment levels in the vessel , figure 1 and column 2, lines 50-58) ; and
discharging, batchwise, the treated bulk material, after the high-pressure treatment has occurred, from the interior volume with the pressure vessel device closed (also see column 2, lines 53-55 regarding discharging through outlet opening 5); 
wherein the high-pressure treatment is performed using supporting plate modules 11 and 12 which are arranged in the interior volume of the pressure vessel device and which have the multiplicity of treatment bed levels arranged one above the other in the interior volume (column 2, lines 59-61, figure 1, and column 3, lines 1-10), 
wherein the treatment levels are, for the high-pressure treatment and the passage of the bulk material, mounted and positioned in displaceable actuatable fashion in the interior volume (the batches of solid material being treated are loaded and discharged in their passage through the vessel in displaceable, actuatable fashion so as to remain separated, in a “bed-by-bed” operation, with passage through the vessel aided by pivoting, thus displaceable plate members that open and close pipe members extending from the supporting plates, (see also figures 1 and 2, column 3, lines 10-32 and column 4, lines 48-57).
Claim 21 and claims dependent therefrom differ from Poussin by requiring the treatment being performed using a supporting members constituting tray modules, arranged in the interior volume of the pressure vessel device, and having or encompassing the multiplicity of treatment levels. However, Carroll teaches a method for high pressure treatment and catalytic hydrotreating of petroleum or crude oil stock fractions (column 1, lines 15-43). Carroll performs the treating in separation zones comprising fixed, solid beds of hydrotreating catalyst in a reactor or high pressure vessel 10, each bed coupled to distributor trays 13A-e (figure 1 and column 8, lines 32-54).
It would have been obvious to one of ordinary skill in the high pressure, treatment of crude oil and petroleum stocks or fractions by catalytic hydrotreatment, to have converted the supporting plates of the Poussin vessel, into distributor trays, as taught by Carroll, in order to more evenly distribute the stock or batch material being treated across the extent of the beds, thus more uniformly and evenly treating the material.
Poussin further discloses: 
wherein the batchwise feed of the bulk material comprises a feed of partial batches in each case to one of the treatment levels for claim 22 (material being consecutively loaded through top opening and inlet 2 onto consecutive beds 6, 7 and 8, at spaced respective treatment levels in the vessel , figure 1 and column 2, lines 22-27 and 50-58); 
wherein, during the batchwise feed and/or during the batchwise discharge, at least one of the treatment levels arranged in the interior volume is displaced for the passage of the bulk material (see figures 1 and 7 and column 4, lines 48-54 regarding flowing and discharging of the material from the beds or treatment levels), 
and/or wherein the batchwise feed and the batchwise discharge occurs unidirectionally in a single downward on a gravitational downward axial direction through the interior volume (figures 1 and 7 and column 4, lines 48-54 concern downward direction by axial gravitational force) for claims 23 and 24; 
wherein the batchwise feed and/or the batchwise discharge is performed at a pressure level between ambient pressure and high pressure level for claim 25 (column 4, lines 63-65 regarding high pressure process operations); and
wherein the high-pressure treatment comprises at least an impregnation for claim 27 (implied in the background of the invention regarding “hydro-treatment of petroleum fractions…catalytic beds”).
For independent claim 31, Poussin also discloses: A pressure vessel device configured for the high-pressure treatment, at a high pressure level in the range from 40 to 1000 bar, of bulk material by extraction and/or impregnation, comprising: 
a cover (“closed by a top 2”-column 2, lines 46-47) ;
a high-pressure-resistant wall that encloses an interior volume (vertically extending wall between top and wall, and see column 4, lines 64-67 regarding high pressure of at least 50 bar); 
an inlet fitting coupled to the interior volume (figure 1 illustrating outwardly extending inlet fitting and flange 4); and 
an outlet fitting (figure 1 illustrating outwardly extending outlet fitting and flange 5), 
the inlet fitting and the outlet fitting respectively configured to permit the passage of the bulk material (column 2, lines 50-55);
a supporting plate module arranged in a suspended manner in the interior volume (supporting plates 11 and 12 which may be selectively be assembled and dismantled, and are thus ‘modular, see column 3, lines 1-10), the module having a multiplicity of actuatable treatment levels mounted and positioned in displaceable actuatable fashion (levels of material arranged in beds 6 and 7 which may be gravitationally displaced by actuation of valves or gates 70 by actuators 71/72 (figures 1 , 7 and 8 and column 4, lines 22-53), 
said treatment levels arranged one above the other, and which are configured in a substantially horizontally oriented plane in the interior volume and are configured to be loaded with bulk material in partial batches when the pressure vessel device is closed (all shown in figure 1 and as discussed at column 2, lines 22-27 and 50-58), and, after the high pressure treatment has occurred at the high pressure level, 
and are unloadable in partial batches with the pressure vessel device closed, such that the high-pressure treatment is performed in a closed system which is sealed off with respect to the surroundings (column 2, lines 22-27 and 50-58 regarding the batch operation and, the being “sealed off” suggested by column 1, lines 53-56 regarding structural and sealing integrity of individual beds and the reactor vessel and inherently required to maintain the high pressure and also suggested by other “sealing integrity” within the vessel at column 4, lines 30-31)
wherein the supporting plate module has at least one geometrically coupling intermediate element (for mechanical stability and support and a support unit for radial support in the lower region thereof (figure 2, see support plate 21 and supporting, coupling intermediate element 28 and multiple plate-holding plate units 26 and 27).
Claim 31 and claims dependent therefrom differ from Poussin by requiring the treatment being performed using a supporting members constituting tray modules and arranged in a suspended manner in the interior volume, having or encompassing the multiplicity of treatment levels. However, Carroll teaches a method for high pressure treatment and catalytic hydrotreating of petroleum or crude oil stock fractions (column 1, lines 15-43). Carroll performs the treating in separation zones comprising fixed, solid beds of hydrotreating catalyst in a reactor or high pressure vessel 10, each bed coupled to distributor trays 13A-e (figure 1 and column 8, lines 32-54).
It would have been obvious to one of ordinary skill in the high pressure, treatment of crude oil and petroleum stocks or fractions by catalytic hydrotreatment, to have converted the supporting plates of the Poussin vessel, into distributor trays, as taught by Carroll, in order to more evenly distribute the stock or batch material being treated across the extent of the beds, thus more uniformly and evenly treating the material.
Poussin also discloses: the inlet fitting being configured to actuate in an automated fashion for the batchwise bulk material feeding (see column 3, lines 19-21 and column 4, lines 50-55 teaching automated controlled opening of flow through openings or fittings within the vessel and column 2, lines 15-20 teaching discharge of material being without human intervention), thus together suggesting automated actuation also of inlet and outlet fitting of the vessel for claim 32;
wherein the at least one of the treatment levels is configured for the passage of bulk material and/or wherein at least one partial region of respective ones of the treatment levels is configured to displace from a corresponding high-pressure treatment position into at least one loading/unloading position for claim 33 (see figures 1 and 7 and column 4, lines 48-54 regarding flowing and discharging of the material from the beds or treatment levels); 
wherein the supporting tray module is integrated into the cover or is supported in the interior volume by means of the cover and/or wherein the inlet fitting for bulk material is integrated into the cover for claim 36 (see opening provided in the closed top 2 of the vessel at column 2, lines 46-53); and, 
wherein each respective treatment level is displaceable between a treatment position and a second discharging position for passage of the bulk material for claim 35 (column 4, lines 45-58) and, 
is displaceable by means of at least one pivotal or rotationally actuatable member and at least one translationally actuating member for claims 37-40 (see actuating of plate members 30 and 40 to pivotally rotate the bed closure members into an open position while the members are also pulled translationally downwardly thus displacing the bed material into a discharging position (figures 2 and 3 and column 3, lines 20-67) . 
Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Poussin et al patent 5,456,385 (Poussin) in view of Carroll et al patent 6,569,313 (Carroll), as applied to claims 21-25, 27, 31-33 and 35-40 above, and further in view of Lawrence et al patent 5,688,473 (Lawrence). 
Claim 26 differs by requiring that during the batchwise feed and/or discharge, a bulk material quantity is detected. Lawrence teaches a device for catalytically treating hydrocarbons including in batch-fed, bed-containing or forming sealed, high pressure vessels (column 8, lines 1-10 and 42-60). 
Lawrence also teaches a control system or device for controlling pressures in the zones of the treatment vessel which are coupled to at least one sensor device for measuring pressures and pressure differences in the device or at the bed levels of the device (see differential pressure measuring sensor device 63 coupled to a control system for maintaining pressures within a set point range, column 9, line 49-column 10, line 34). Lawrence further teaches at column 11, lines 1-10 that such differential pressure measuring device may measure a lower differential pressure during catalyst replacement, thus during an at least partial batchwise discharge of bulk material corresponding to a lower volume of the beds.
 It would have been also obvious to one of ordinary skill in the high pressure, treatment of crude oil and petroleum stocks or fractions by catalytic hydrotreatment, to have coupled the control device of the Poussin vessel, to such one or more such sensor devices and corresponding means for maintaining pressures of the bed treatment levels within a set point range, as taught by Lawrence, to more evenly and controllably catalytically treat the feed stock batches, in order to avoid undesirable buildup of deposits with resulting operation downtime (see also Lawrence at column 1, line 22-column 2, line 28 regarding objectives of reducing such undesirable buildup of deposits and resulting operation downtime). 
For claim 30, Poussin discloses: A method for the high-pressure treatment of bulk material (catalytic , hydrotreatment of petroleum fractions forming beds of bulk solid material from solid material being loaded into a vessel-column 1, lines 11-22) by impregnation (column 1, line 15-16), comprising: 
arranging the bulk material in an interior volume of a pressure vessel device 1 (figure 1, column 1, lines 20-22 and column 2, lines 45-49 and see column 4, lines 64-65 regarding pressure being at least 50 bar in the vessel); 
sealing the pressure vessel (inherently required to maintain the high pressure and also suggested by other “sealing integrity” within the vessel at column 4, lines 30-31) ; 
applying a high pressure level in the range from 40 to 1000 bar to the bulk material (column 4, lines 64-65 “at least 50 bar”); 
performing, batchwise, the high-pressure treatment ( catalytic hydrotreatment, see again column 1, lines 15-22) in a closed system in the pressure vessel device by feeding the bulk material batchwise to the interior volume with the pressure vessel device closed and being arranged on at least one treatment level (material being consecutively loaded through top opening and inlet 2 onto consecutive beds 6, 7 and 8, at spaced respective treatment levels in the vessel (figure 1 and column 2, lines 50-58) ; and
discharging, batchwise, the treated bulk material, after the high-pressure treatment has occurred, from the interior volume with the pressure vessel device closed (also see column 2, lines 53-55 regarding discharging through outlet opening 5); 
wherein the high-pressure treatment is performed using supporting plate modules 11 and 12 which are arranged in the interior volume of the pressure vessel device and which have the multiplicity of treatment bed levels arranged one above the other in the interior volume (column 2, lines 59-61, figure 1, and column 3, lines 1-10), 
wherein the treatment levels are, for the high-pressure treatment and the passage of the bulk material, mounted and positioned in displaceable actuatable fashion in the interior volume (the batches of solid material being treated are loaded and discharged in their passage through the vessel in displaceable, actuatable fashion so as to remain separated, in a “bed-by-bed” operation, with passage through the vessel aided by pivoting, thus displaceable plate members that open and close pipe members extending from the supporting plates, see also figures 1 and 2, column 3, lines 10-32 and column 4, lines 48-57).
Claim 30 thus also differs from Poussin by requiring the treatment being performed using a supporting members constituting tray modules, arranged in the interior volume of the pressure vessel device, and having or encompassing the multiplicity of treatment levels. However, Carroll teaches a method for high pressure treatment and catalytic hydrotreating of petroleum or crude oil stock fractions (column 1, lines 15-43). Carroll performs the treating in separation zones comprising fixed, solid beds of hydrotreating catalyst in a reactor or high pressure vessel 10, each bed coupled to distributor trays 13A-e (figure 1 and column 8, lines 32-54).
It would have been obvious to one of ordinary skill in the high pressure, treatment of crude oil and petroleum stocks or fractions by catalytic hydrotreatment, to have converted the supporting plates of the Poussin vessel, into distributor trays, as taught by Carroll, in order to more evenly distribute the stock or batch material being treated across the extent of the beds, thus more uniformly and evenly treating the material.
	For claim 30, Poussin further discloses: a control device configured to carry out the method of claim 21 (column 2, lines 27-29), and coupled to at least one sensor device (at least one thermocouple 77 for measuring temperatures of each level of the vessel (column 4, lines 28-30 and 35-40).
	Claim 30 further differs by requiring the at least one sensor device which is coupled to the control device to be configured for detecting a throughflow of bulk material or a mass, volume or mass or volume difference. 
Lawrence teaches a device for catalytically treating hydrocarbons including in batch-fed, bed-containing or forming sealed, high pressure vessels (column 8, lines 1-10 and 42-60). Lawrence also teaches a control system or device for controlling pressures in the zones of the treatment vessel which are coupled to at least one sensor device for measuring pressures and pressure differences in the device or at the bed levels of the device (see differential pressure measuring sensor device 63 coupled to a control system for maintaining pressures within a set point range, column 9, line 49-column 10, line 34).
It would have been also obvious to one of ordinary skill in the high pressure, treatment of crude oil and petroleum stocks or fractions by catalytic hydrotreatment, to have coupled the control device of the Poussin vessel, to such one or more such sensor devices and corresponding means for maintaining pressures of the bed treatment levels within a set point range, as taught by Lawrence, to more evenly and controllably catalytically treat the feed stock batches, in order to avoid undesirable buildup of deposits with resulting operation downtime (see also Lawrence at column 1, line 22-column 2, line 28 regarding objectives of reducing such undesirable buildup of deposits and resulting operation downtime). 
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Poussin et al patent 5,456,385 (Poussin) in view of Carroll et al patent 6,569,313 (Carroll), as applied to claims 21-25, 27, 31, 33 and 35-39 above, and further in view of Brandes et al patent 4,778,588 (Brandes). Claim 29 further differs by requiring the high pressure treatment as comprising a fluidization of the bulk material. 
Brandes teaches catalytic hydrotreating of hydrocarbon feed streams being conducted on fluidized catalyst beds with the beds being in parallel or in series in reactor vessels (column 9, line 49-column 10, line 22). Such treatment is taught as increasing effectiveness of the catalytic reactions (column 1, lines 33-46). It would have been also obvious to one of ordinary skill in the high pressure, treatment of crude oil and petroleum stocks or fractions by catalytic hydrotreatment, to have modified the Poussin method, by including such fluidizing, as taught by Brandes, in order to increase effectiveness of the catalytic reactions
		ALLOWABLE SUBJECT MATTER
Claims 28 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 28 would distinguish in view of the recitation of the bulk material being subjected to high pressure treatment being in the form of aerogels.
Claim 34 would distinguish in view of the recitation of at least one of the treatment levels being defined by at least one gas-permeable plate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest, Carroll et al patent 6,569,313 teaches catalytic hydrotreating of crude oil feedstock batches on beds including subjecting the feedstock to solvent extraction. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/29/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778